

Exhibit 10(i)
PERSONAL & CONFIDENTIAL
June 8, 2018
xeroxlogo2018.gif [xeroxlogo2018.gif]
Steven J. Bandrowczak
John Visentin
Vice Chairman and
Chief Executive Officer
 
 
Dear Steve,
Xerox Corporation
201 Merritt 7
Norwalk, CT 06851





I am pleased to offer you the position of President and Chief Operations
Officer, subject to Board approval. This role will report to me in Norwalk,
Connecticut and your start date will be June 25, 2018. Your starting base salary
for this position will be paid monthly at the annualized rate of $525,000.


You will be eligible to participate in our Annual Performance Incentive Plan
(APIP) at an annualized target level of 100% of salary with a payout range of 0
to 2 times target. This plan pays annually based upon the results of both Xerox
and your own individual results. Your participation will be prorated for time
for 2018.
 
You will also be eligible to participate in the Executive Long Term Incentive
Program (E-LTIP). Your 2019 award will have a target value of $1,750,000. This
award will be delivered during the annual cycle in 2019 and will vest between
one and three years from the date of grant. Your 2018 award will be prorated at
the time of your arrival and will be at the value of $1,312,500 at grant. This
grant will occur on the first quarterly grant date following your hire date.
Details of these awards will be provided to you upon grant.


Sign-On Cash and Long-Term Incentive Awards
•
You will receive a cash sign-on award of $300,000 within 30 days of hire. Should
you voluntarily resign prior to the second anniversary of your hire date, you
will be required to pay back the full amount to Xerox.

•
You will receive a 2018 Restricted Stock Unit (“RSU”) sign-on award with a value
of $2,200,000 at the time of initial grant. The grant will occur on the next
quarterly grant date following your date of hire and the actual number of RSUs
will be based on the closing price of Xerox common stock on the grant date
(value divided by stock price). These RSUs will vest 100% on the second
anniversary of grant.



As a Corporate Officer of Xerox, you will also be eligible for the following
programs:
•
Financial Planning assistance up to $10,000 every two years

•
Eligibility for vacation totaling four weeks per year

•
Participation in the Xerox Universal Life Insurance Program (XUL) for executives
that provides a benefit of three times your annual base salary.







--------------------------------------------------------------------------------




As a Corporate Officer ("Executive Officer") as defined, you will be subject to
Securities and Exchange Commission (SEC) reporting requirements and to the SEC’s
rules related to the valuation and disclosure of executive compensation
perquisites. You will receive communications on these topics directly from the
Secretary of the Company.


You are also eligible for a severance arrangement if your employment is
terminated by Xerox for any reason (other than for cause) as defined herein.
Severance benefits will be the equivalent of twelve months of your annual base
salary and paid in accordance with our regularly scheduled payroll. In addition,
subject to Board approval, you will be provided with a change-in-control
agreement that provides for certain payments in the event of involuntary
termination not for cause following the occurrence of a change-in-control. The
payment of any severance benefits will be contingent upon your execution of both
a general release of all claims and an agreement not to engage in detrimental
activity as determined by the Company upon your termination.


You will be expected to sign a company provided non-compete/non-solicitation
agreement as a condition of your employment. In addition, your role has a
requirement to accumulate and maintain a target ownership level in Xerox stock
of three times base salary.


The Xerox Total Pay philosophy recognizes that pay is more than just your
salary. On your start date, you will be eligible to participate in a
comprehensive benefits package that includes medical, dental, vision care,
disability, life and accident insurance. Xerox also offers a 401(k) savings
plan, which currently includes a dollar-for-dollar company match of 3%. In
addition, Xerox offers a supplemental savings plan. When eligible, under this
plan, you may defer 3% of your applicable compensation in excess of the IRS
limit, which will be matched dollar-for-dollar.


Xerox respects and expects you to honor all of your obligations to your current
and former employers. Should you accept this offer of employment, Xerox directs
you not to use or disclose any confidential or proprietary information of any
former employer in the course of your duties to Xerox. If you accept the offer
and begin work at Xerox, and at any time, you feel you would need to use
confidential information of a prior employer to perform your Xerox job duties,
please notify the Xerox General Counsel and Corporate Secretary. Your Xerox job
duties will be revised appropriately.
 
This offer will remain in effect through June 15, 2018. This offer is also
contingent upon your signing of a release for pre-employment background checks
(criminal, credit etc.), your signing of a Proprietary Information and Conflict
of Interest Agreement and a Non-Compete Agreement, your successfully passing a
pre-employment drug-screening test and our receipt of satisfactory responses to
appropriate reference checks.


You will receive a separate email with instructions to go into our onboarding
website where you will be presented with the option to accept or decline your
offer. If you choose to accept the offer, the system will present several
pre-employment tasks and forms, including an email to the Background
Investigation Authorization form, the Background Investigation Disclosure form
and the Drug Screening Consent form. Please respond immediately to the items
that are presented as completion of the tasks will progress you through the
hiring process. The drug screening test must be completed within three business
days of the offer letter date. Failure to do so may result in this offer being
rescinded.






--------------------------------------------------------------------------------




We look forward to your acceptance of this offer; we believe that you will make
significant contributions to the Corporation. If you have any questions, please
feel free to contact Darrell Ford.


Sincerely,
 
/s/ John Visentin
 
John Visentin
Vice Chairman and
Chief Executive Officer







Should you choose to join Xerox, your employment is governed by the traditional
legal principle of employment at will. This means that either you or Xerox can
terminate the employment relationship at any time, for any reason, with or
without cause, and with or without advance notice. This offer letter is not a
contract of employment and does not guarantee future employment for any fixed
duration. To meet its business needs in changing conditions, Xerox reserves the
right to unilaterally change or terminate any of its benefit programs subject to
applicable law.








